Citation Nr: 1701961	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  His awards and decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2015, the Board dismissed the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, VA's Office of General Counsel, representing the Secretary of VA, filed a motion requesting that the Court vacate and remand the December 2015 Board decision.  In a July 2016 Order, the Court granted the motion and remanded the case to the Board to consider the Veteran's claims on the merits.  

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was afforded a VA examination in connection with his claims in August 2012.  However, the examiner's opinion was based on an inaccurate factual premise that the Veteran was a paratrooper during service.  

Subsequently, the AOJ obtained a VA medical opinion in June 2014.  However, the June 2014 VA examiner's opinion appears to question whether an injury occurred during the Veteran's military service.  In this regard, the examiner stated that the Veteran's service treatment records did not show that he was seen, evaluated, diagnosed, or treated for knee problems during service.  Moreover, the examiner indicated that the Veteran "may" have alleged that he injured his knees during service.  

The Veteran's DD 214 shows that he served on active duty during the Korean conflict and that his awards and decorations include the Combat Infantryman Badge.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154 (b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  As such, to the extent that the Veteran contends that he injured his knees or experienced knee pain in combat service, the provisions of 38 U.S.C.A. § 1154 (b) are applicable. It would not apply to injuries reported during training.

For these reasons, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's current bilateral knee disorder.   
	
Furthermore, the Board notes that the Veteran's service treatment records are currently unavailable.  In June 2012, the National Personnel Records Center (NPRC) indicated that a search of the morning reports for the Veteran's unit dated in July 1953 and October 1953 contained no remarks pertaining to the Veteran's knees.  However, the Veteran subsequently reported that he received treatment for his knees at a field hospital in approximately December 1953.  See July 2012 statement in support of claim.  Moreover, there is no indication that the AOJ provided the Veteran notice of alternative sources of evidence that could substitute for his missing service treatment records.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to obtain the Veteran's complete service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to attempt to obtain any records pertaining to treatment for his right and left knees dated from December 1953 to January 1954.  This request should include a search for sick and morning reports. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may be submitted.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran engaged in combat with the enemy during his military service.  
Thus, lay evidence may be accepted as sufficient proof that an injury occurred in service if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left knee disorders manifested in or are otherwise causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




